Name: 89/139/EEC: Commission Decision of 16 February 1989 on improving the efficiency of agricultural structures in the Federal Republic of Germany pursuant to Council Regulation No 797/85 (only the German text is authentic
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  environmental policy;  agricultural policy
 Date Published: 1989-02-23

 Avis juridique important|31989D013989/139/EEC: Commission Decision of 16 February 1989 on improving the efficiency of agricultural structures in the Federal Republic of Germany pursuant to Council Regulation No 797/85 (only the German text is authentic Official Journal L 051 , 23/02/1989 P. 0025 - 0026*****COMMISSION DECISION of 16 February 1989 on improving the efficency of agricultural structures in the Federal Republic of Germany pursuant to Council Regulation No 797/85 (Only the German text is authentic) (89/139/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 (3) thereof, Whereas the Government of the Federal Republic of Germany, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, forwarded directives of the Land of Bavaria on the implementation of the programme for the conservation of the natural heritage (11 March 1988 - No B4-7292-410, Part A); Whereas, pursuant to Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community to the common measure referred to in Title V of the said Regulation are satisfied in the light of the compatibility of the abovementioned provisions with the aforementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas, under Title V of Regulation (EEC) No 797/85, Member States may introduce in those areas which are particularly sensitive from the point of view of the protection of the environment and of natural resources and from the point of view of the maintenance of the landscape and the countryside, measures to contribute towards the introduction or the maintenance of compatible farming practices; Whereas these measures involve the grant of an annual premium per hectare to farmers who undertake, under a specific programme for a demarcated area, to apply, for at least five years, specific farming practices; Whereas the provisions forwarded satisfy the objectives of Title V of Regulation (EEC) No 797/85; Whereas, however, the financial contribution form the Community to the aid scheme provided for is limited to those cases satisfying the conditions and the criteria laid down in Title V of Regulation (EEC) No 797/85; Whereas, with the exception of the provisions set out in subprogrammes 2.1 and 2.2, the provisions forwarded relate to the demarcation of areas sensitive from the point of view of the protection of the environment; whereas they determine adequately the conditiosn under which farming practices compatible with the requirements of the protection of those areas are to be carried out; whereas the amount of the aid is fixed by reference to the undertaking entered into by farmers and the income losses resulting therefrom; whereas they therefore satisfy the conditions and the objectives of Title V of Regulation (EEC) No 797/85; Whereas the provisions set out in subprogrammes 2.1 and 2.2 have falled to demarcate particularly sensitive areas in the manner provided for in Article 19 of Regulation (EEC) No 797/85; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The Directives adopted by the Land of Bavaria on the implementation of the programme for the conservation of the natural heritage (11 March 1988 - No B4-7292-410, Part A) and forwarded by the Government of the Federal Republic of Germany pursuant to Article 24 (4) of Regulation (EEC) No 797/85 satisfy, with the exception of the measures provided for in subprogrammes 2.1 and 2.2, the conditions for a Community financial contribution to the scheme referred to in Title V of the said Regulation. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 16 February 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 108, 29. 4. 1988, p. 1.